Order, Supreme Court, *159New York County (Phyllis Gangel-Jacob, J.), entered November 20, 1998, which denied defendant-appellant’s motion to vacate a judgment on the ground of newly discovered evidence, unanimously affirmed, with costs.
Plaintiff, a contractor, sued defendant, an insurance agency, when payment and performance bonds that defendant procured for plaintiff turned out to be fraudulent, causing plaintiff’s disqualification on a City contract it had been awarded. The judgment that plaintiff obtained after a jury trial includes loss of profits as well as premiums paid. Thereafter, the City determined that plaintiff is not a responsible bidder because of its principal’s past association with organized crime figures. Defendant claims that such association, which coincided with the transactions and occurrences involved in this action, is newly discovered evidence, and seeks to vacate the judgment. Defendant’s motion for that relief was properly denied. Plaintiffs principal’s association with organized crime figures has no relevance to the question of whether the premiums plaintiff paid should be returned to it. We have considered and rejected defendant’s other arguments. Concur — Rosenberger, J. P., Wallach, Lerner and Rubin, JJ.